709 F.2d 178
LOCAL 201, UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICESOF the PLUMBING & PIPEFITTING INDUSTRY, AFL-CIO,Plaintiff-Appellee,v.SHAKER, TRAVIS & QUINN, INC., Defendant,andLocal 38, Sheet Metal Workers International Association,AFL-CIO, Defendant- Appellant.
No. 1399, Docket 83-7097.
United States Court of Appeals,Second Circuit.
Argued June 10, 1983.Decided June 20, 1983.

Robert A. Cantore, New York City (Vladeck, Waldman, Elias & Engelhard, Richard S. Corenthal, New York City, of counsel), for plaintiff-appellee.
Jeffrey S. Dubin, Lake Success, N.Y., for defendant-appellant.
N.L.R.B., Washington, D.C., William A. Lubbers, Gen. Counsel, John E. Higgins, Jr., Deputy Gen. Counsel, Robert E. Allen, Associate Gen. Counsel, Aileen A. Armstrong, Asst. Gen. Counsel for Special Litigation, Corinna Lothar Metcalf, Atty., Washington, D.C., of counsel, for amicus curiae.
Before OAKES and PRATT, Circuit Judges, and METZNER, District Judge.*
PER CURIAM:


1
On the argument of this appeal it became apparent that in view of the changed circumstances since the institution of the action, the only possible relief available to Local 201 in the lawsuit is the award of money damages against the employer.  The arbitrator appointed pursuant to the terms of the collective bargaining agreement between Local 201 and the employer is considering that issue.


2
Consequently, the question of whether the court has jurisdiction over Local 38 and the propriety of Judge Lasker's ruling (555 F. Supp. 314 (D.C.1982)) that tripartite arbitration should be ordered to resolve the litigation need not be decided.


3
The order appealed from is vacated.



*
 The Honorable Charles M. Metzner of the United States District Court for the Southern District of New York, sitting by designation